Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 13 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the spectrometer receives the light generated due to the plasma ablation during a predetermined time period which starts at least before a specific delay time from a projection of the pulsed laser such that the predetermined time period includes at least part of a first period of the plasma ablation where continuum emission is superior to element specific emission and at least part of a second period of the plasma ablation where the element specific emission is superior to the continuum emission; and obtain complex spectrum data related to the light received during the predetermined time period, wherein the complex spectrum data reflect both of 1) first spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) second spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, in combination with the rest of the limitations of the claim. 
Claims 14-18 are allowable based upon their dependency.

Claims 20-24 are allowable based upon their dependency.
As to Claim 25 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein each of the first and second light is received during both of at least part of a first period where continuum emission is superior to element specific emission and at least part of a second period where the element specific emission is superior to the continuum emission, and wherein each of the first and second spectrum data reflects both of 1) spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) spectrum information related to the element specific emission having intensity values of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 6,135,965 uses a spectrometer, a neural network for processing, and fluorescence of the sample to detect cancer. 
PGPub 2018/0360390 Systems and methods for diagnosing or monitoring progress of a pathology using laser induced breakdown spectroscopy (LIBS) and machine learning.
Akshaya Kumar, Fang-Yu Yueh, Jagdish P. Singh, and Shane Burgess, "Characterization of malignant tissue cells by laser-induced breakdown spectroscopy," Appl. Opt. 43, 5399-5403 (2004).
Michael J. Myers, John D. Myers, Baoping Guo, Chengxin Yang, Christopher R. Hardy, Jeffrey A. Myers, Abbey G. Myers, Sean M. Christian, "Non-invasive in-situ detection of malignant skin tissue and other abnormalities using portable LIBS system with fiber spectrometer and eye-safe erbium glass laser," Proc. SPIE 6863, Optical Diagnostics and Sensing VIII, 68630W (22 February 2008)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
December 11, 2021


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886